Citation Nr: 1202576	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right upper extremity neurological disability including secondary to the Veteran's service connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to an increased rating for the right shoulder disability, the Veteran testified in November 2011 that his disability had become much worse since his February 2009 VA examination.  Therefore, given the Veteran's testimony regarding increased pain and decreased motion since his last VA examination, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  That examination should take into account the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.

As to service connection for a right upper extremity neurological disability, in March 2010 the Veteran filed a notice of disagreement with the October 2009 rating decision that denied his claim.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  No further action was taken by RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran testified that he received treatment at the Portland VA Medical Center though approximately 2009 or 2010.  However, a review of the record on appeal does not reveal his post-November 2007 treatment records from this facility.  Therefore, while the appeal is remand status, his post-November 2007 VA treatment records from the Portland VA Medical Center should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's post-November 2007 treatment records from the Portland VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his right shoulder disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right shoulder disability.  In this regard, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion or function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

3.  The RO/AMC should issue a SOC as to the claim of service connection for a right upper extremity neurological disability including secondary to the Veteran's service connected right shoulder disability.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board. 

4.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claim, such adjudication should consider the Veteran's pain or other limitation of function and whether staged ratings are needed.  DeLuca and Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

